DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation ““wherein a pair of electrodes to be soldered with LED chips” as recited in line 12 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities: lines 1-2, the limitation “an LED chip and a driving backplane” needs to be changed to “the LED chip and the driving backplane” because the LED chip and driving backplane are not first mentioned.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 (and dependent claims 3-14 dependent thereon), line 12, the limitation “wherein a pair of electrodes to be soldered with LED chips is…” is not supported by the original disclosure.  For example, Fig. 2 of the present invention shows a pair of electrodes 113 to be soldered with a single LED chip 210, but not with a plurality of “LED chips” as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 3-14 dependent thereon), last line, the limitation “wherein an LED chip is soldered on one pair of electrodes of the at least two pairs of electrodes” is unclear.  It is not clear that whether “an LED chip” is referred to one of the “LED chips” as previously mentioned or different with the “LED chips”.  It is also unclear that “one pair of electrodes” is referred to “the main pair of electrodes” or “the backup electrodes” as previously mentioned.
For the examination purpose, “an LED chip” is assumed as one of the “LED chips” as previously mentioned, and “one pair of electrodes” is assumed as “the main pair of electrodes” as previously mentioned.
● Dependent claim 13, lines 1-3, the limitation “wherein the anode and the cathode in each pair of electrodes … do not overlap in a thickness direction of the driving backplane” is unclear.  It is not clear that whether “do not overlap” is referred to the anode and the cathode do not overlap with each other or referred to the anode and the cathode do not overlap with the other element. 
For the examination purpose, “do not overlap” is assumed as the anode and the cathode do not overlap with each other.
● Dependent claim 14, the limitation “wherein an LED chip is soldered on one pair of electrodes of the at least two pairs of electrodes” is unclear.  It is unclear that “one pair of electrodes” is referred to “the main pair of electrodes” or “the backup electrodes” as previously mentioned.
For the examination purpose, “one pair of electrodes” is assumed as “the main pair of electrodes” as previously mentioned.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0019369) in view of Cok et al (US 2017/0186740) and Chen et al (US 2016/0351457).
Regarding claim 1, Cho (Figs. 1-2 and 12) discloses a driving backplane 100 of a micro-LED display panel, comprises a plurality of pixel units PX arranged in an array, each of the pixel units PX comprising: an anode lead 26 (see “+” sign labeled in Fig. 9); a cathode lead 25 (see “-“ sign labeled in Fig. 9) disposed at a side of the anode lead; and at least two pairs of electrodes (22-2, 21-2), each pair of electrodes of the at least two pairs of electrodes including an anode 22-2 and a cathode 21-2 disposed opposite to each other, a first anode 22-2 of a first electrode pair being electrically connected to a second anode lead 22-1 of a second electrode pair, and a first cathode 21-2 of the first electrode pair being electrically connected to a second cathode lead 21-1 of the second electrode pair, wherein each pair of electrodes of the at least two pairs of electrodes is spatially independent from an adjacent pair of electrodes of the at least two pairs of electrodes; wherein a first pair of electrodes to be attached with LED chips 40 ([0155]) is a main pair of electrodes in the at least two pairs of electrodes (see Fig. 12 reproduced below), and a second pair of electrodes to be attached with other LED chips 40 is a second pair of electrodes in the at least two pairs of electrodes; wherein the main pair of electrodes comprises a main anode 22-2 and a main cathode 21-2 disposed opposite to each other, the main anode 22-2 is electrically connected to the anode lead 26, and the main cathode 21-2 is electrically connected to the cathode lead 25; wherein the second pair of electrodes comprises a second anode 22-2 and a second cathode 21-2 disposed opposite to the second anode, the second anode 22-2 is electrically connected to the anode lead 26, and the second cathode 21-2 is electrically connected to the cathode lead 25; wherein an LED chip 40 is attached on one pair of electrodes 21-2 and 22-2 of the at least two pairs of electrodes. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd pair of electrodes)][AltContent: textbox (1st pair of electrodes)][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    435
    351
    media_image1.png
    Greyscale




	Cho does not disclose the LED chips 40 attached to the main pair electrodes by soldering.
	However, Cok (Fig. 2) teaches a display panel comprising a plurality of pixel units ([0013]), each including an LED chip 22 ([0081]) attaches to a pair electrodes 30 and 32 by soldering (see Fig. 7 and [0087], “can be soldered”).  Accordingly, it would have been obvious to attach the LED chips 40 of Cho to the main pair electrodes by soldering because it is a known process for providing the electrical connections between the chips and the electrodes.
	Cho does not disclose the second pair of electrodes is used as a backup pair of electrodes which is configured to replace the main pair of electrodes.
	However, Chen (Figs. 6 and 7A) teaches a display device comprising a plurality of the pixel units, each comprising: at least two pairs of electrodes, wherein a pair of electrodes (171, 190) to be attached with LED chip 181X is a main pair of electrodes ([0044]) in the at least two pairs of electrodes, and a pair of electrodes (172, 190) to be used as a backup is a backup pair of electrodes ([0044]) in the at least two pairs of electrodes. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  Accordingly, it would have been obvious to modify the device of Cho by using the second pair of electrodes as a backup pair of electrodes which is configured to replace the main pair of electrodes because it is an intended use to provide a micro LED display panel, which can simplify a repair process of the micro LED display panel to promote the success rate of the repair and to ensure the repair result of the micro LED display panel, as taught by Chen ([0008]). 
	Regarding claims 3-4, Chen (Figs. 6 and 7A) further teaches the at least two pairs of electrodes are at least three pairs of electrodes (171, 172, 173).  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Accordingly, it would have been obvious to further modify the device of Cho by having more than two pair of electrodes for each pixel because the pair number of the electrodes can be varied according to the requirements of the light illumination of the display.
	Regarding claims 5-7 and 9-12, Cho (Figs. 1-2 and 12) further discloses: the pixel unit PX further comprises a plurality of chip pads 21a-2 and 22a-2 (labeled in Fig. 13) disposed on the at least two pairs of electrodes 21-2 and 22-2; the chip pads are provided on both the anode and the cathode of each pair of electrodes of the at least two pairs of electrodes; the anode lead 26 is arranged perpendicular to the cathode lead 25; the plurality of pixel units PX arranged in a same row share an anode lead 26 (Figs. 1-2); the plurality of pixel units PX arranged in a same column share a cathode lead 25 (Figs. 1-2); and a micro-LED display device comprises the micro-LED display panel including an LED chip 40 and a driving backplane 100, wherein two ends of the LED chip 40 are respectively soldered (as modified by Cok) onto the anode and the cathode of any pair of electrodes of the at least two pairs of electrodes.
	Regarding claim 8, Cho does not an insulating film located between the positions where the anode lead 26 and the cathode lead 25 are superposed.  However, it would have been obvious to provide an insulating film located between the positions where the anode lead 26 and the cathode lead 25 are superposed in order to prevent the sort circuit between the anode lead and the cathode lead.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant (pages 5-7 of remark) argues that it would not be obvious to combine Chen with Cho to teaches the second pair of electrodes being used as a backup pair of electrodes which is configured to replace the main pair of electrodes because Chen does not suggest only one pair of electrodes out of the at least two pairs of electrodes are soldered with an LED chip.
This argument is not persuasive because the limitation on which Applicant relies (i.e., only one pair of electrodes out of the at least two pairs of electrodes are soldered with an LED chip) is not stated in the claims.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Ins., 7 USPQ2d 1064.  Furthermore, It should be noted that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 494F. 2d 1399, 181 USPQ 641 (CCPA 1974).  Therefore, as broadly interpreted, the limitation “wherein an LED chip is attached on one pair of electrodes of the at least two pairs of electrodes” as recited in claim 1 does not exclude an additional LED chip attached on the other pair of electrodes.
With respect to new claims 13-14, Applicant’s arguments have been considered but are moot because the new ground of rejection (i.e., 112-2nd rejection) is applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817